DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 08/28/2021 is acknowledged.  The traversal is on the ground(s) that examination of the groups of claims designated by the examiner in separate applications will result in duplication of effort since the same classes and subclasses should be searched regardless of which group of claims is elected. Such duplication of effort is wasteful of Patent Office manpower and resources and it also needlessly increases the cost to the public in obtaining patent protection for closely related inventions or for applications which contain claims of overlapping scope. This is not found persuasive because the examination of all the Groups together will result in a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
s 9-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/28/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations “securing means” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 497 152 A2 (Winter Optik, herein after Winter). With respect to claims 1-2, 4 and 6, Winter discloses an item of footwear (shoe 1)  comprising: a securing means (eyelet for laces which are corresponding structures disclosed in the instant application) for securing the item of footwear to a foot of a user; and a sole (5, see figures 1-2) for engaging a foot of a user in use, the sole having a heel region for supporting the heel of a wearer in use and a forward region for supporting the forefoot of a wearer in use (explicit to footwear), wherein: the sole has a raised protrusion (9, see figures 1-2) forming the upper surface in a first portion of the heel region;  wherein the raised protrusion is substantially rounded, and dome-shaped (see the rounded top curvature of element 9, in figures 1-2);  wherein the raised protrusion is surrounded by an annular protrusion (flange 13, see figure 2); and wherein the raised protrusion has a greater height than the annular protrusion (see figure 2).
(s) 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No. US 2002/0050077, herein after Wang). With respect to claims 1-2, 4, 6 and 8, Wang discloses an item of footwear (shoe 1)  comprising: a securing means (eyelet for laces which are corresponding structures disclosed in the instant application) for securing the item of footwear to a foot of a user; and a sole (2, see figures 1-2) for engaging a foot of a user in use, the sole having a heel region for supporting the heel of a wearer in use and a forward region for supporting the forefoot of a wearer in use (explicit to footwear, see figures 1-2), wherein: the sole has a raised protrusion (inner chamber 15, see figures 2 and 14-15) forming the upper surface in a first portion of the heel region;  wherein the raised protrusion is substantially rounded, and dome-shaped (see the rounded top curvature of element 9, in figures 2 & 14-15);  wherein the raised protrusion is surrounded by an annular protrusion (outer chamber 16, see figures 2 & 14-15); wherein the raised protrusion has a greater height than the annular protrusion (see figure 15); and wherein: the sole (2, see figures 1-2 and 7) has first and second lateral edges; the thickness of the sole along the first and second edges tapers in the forward region so as to reduce in the forward direction (see figures 2 and 7); and in the forward region between the first and second lateral edges the sole comprises a first central region in which the thickness of the sole is maintained or increased in the forward direction (see figures 1-2 and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over each of Winter and/or Wang. Each of Winter and Wang disclose all the limitations of the claims except for the specific dimensions. It would have been obvious to one having ordinary skill in the art to use materials with the claimed parameters and dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with raised protrusions analogous to applicant’s instant invention.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/09/2021